DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 2/7/2022 is acknowledged. The elected claims 1-20, allegedly directed towards elected Species I, are examined herein. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12, 13, 15-17 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2)as being anticipated by Elie et al. (US 2017/0197615, hereinafter Elie).

	
Regarding claim 12, Elie discloses a method (abstract, ¶0001-0005, fig. 6, ¶0034-0045 etc., claim 1 and dependents) for detecting an object using a plenoptic camera comprising an image sensor assembly outputting image data comprising depth data of the object within a field of view (Plenoptic cameras have a series of focal points that allow the view point within an image to be shifted. Plenoptic cameras are capable of generating a depth map of the field of view of the camera and capturing images. A depth map provides depth estimates for pixels in an image from a reference viewpoint. The depth map is utilized to represent a spatial representation indicating the distance of objects from the camera and the distances between objects within the field of view. An example of using a light-field camera to generate a depth map is disclosed in U.S. Patent Application Publication No. 2015/0049916 by Ciurea et al., the contents of which are hereby incorporated by reference in its entirety. The camera 52 can detect, among other things, the presence of several objects in the field of view of the camera, generate a depth map and images based on the objects detected in the field of view of the camera 52, detect the presence of an object entering the field of view of the camera, and detect surface variation of a road surface and surrounding areas – 0017), the method comprising the steps of: 
calculating at least one of position and distance information of the object within the field of view using the image data (see ¶0017 as described above. Also see abstract, ¶0029, step 158, 160 of fig. 6, ¶0036-0038); and 

Regarding claim 13, Elie discloses the method as set forth in claim 12, further including the step of detecting at least one of a gesture and an obstacle based on the at least one of position and distance information (camera may identify dynamic objects such as moving cars and pedestrians, as well as static objects such as parked car, curbs and light poles – ¶0037. Here objects detected is understood as obstacle. Also see abstract, ¶0029, step 158, 160 of fig. 6, ¶0036-0038).
Regarding claim 15, Elie discloses the method as set forth in claim 12, further including the step of identifying and classifying areas of interest from the image data prior to calculating distance information (prior to calculating distance information at steps 158-160, parking locations is identified and classified in steps 154-156, fig. 6, ¶0034-0045. Also see ¶0013).
Regarding claim 16, Elie discloses the method as set forth in claim 15, further comprising the step of creating a three-dimensional depth map using the image data (The parking system is configured to use a plenoptic camera to obtain images external to the vehicle and to generate depth maps and images of the surrounding area – ¶0013) including the steps of: 
creating the three-dimensional depth map using the image data associated with the areas of interest (The parking system is configured to use a plenoptic camera to obtain images external to the vehicle and to generate depth maps and images of the surrounding area – ¶0013. Area of interest could possibly be parking spot or parking area. Also see ¶0017, ¶0029, ¶0031); 
ignoring the image data not associated with the areas of interest (Using these equations, the vehicle may be park in the selected spot without entering an occupied area of the occupancy grid – ¶0042 ); and 
calculating at least one of position and distance information of the object within the field of view using three-dimensional depth map (abstract, ¶0017, ¶0029, step 158, 160 of fig. 6, ¶0036-0038).
Regarding claim 17, Elie discloses the method as set forth in claim 16, further including the step of providing position and distance information of the object in the areas of interest to the vehicle system (position and distance information of the object in the areas of interest, e.g. parking area, is provided to the vehicle system 50, fig. 4, ¶0029. Also see, abstract, ¶0017, ¶0029, step 158, 160 of fig. 6, ¶0036-0038), wherein the vehicle system includes at least one of an object detection system, a ranging system and a gesture recognition system, and a biometric identification system and a vehicle detection system (The occupancy grid divides the area surrounding the vehicle into a plurality of distinct regions and, based on data received from the plenoptic camera, classified each region as either occupied (e.g. by all or part of an object) or unoccupied – ¶0013.
The camera 52 can detect, among other things, the presence of several objects in the field of view of the camera, generate a depth map and images based on the objects detected in the field of view of the camera 52, detect the presence of an object entering the field of view of the camera, and detect surface variation of a road surface and surrounding areas – ¶0017
Referring to FIG. 4, the plenoptic camera 52 is configured to detect objects within its field of view and generate a depth map and an image of the field of view – ¶0027.
The vision system may include a plurality of different types of sensors such as cameras, ultrasonic sensors, RADAR, LIDAR, and combinations thereof – ¶0016).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Elie in view of Zhang et al. (CN 104680532, hereinafter Zhang, translation is provided herewith).

Regarding claim 14, Elie discloses the method as set forth in claim 12, except, further including the step of occluding background image information from the image data prior to calculating distance information.
However Zhang discloses an object marking method and device, comprising: determining a background image frame comprises depth information, and according to the background image frame depth information determining each pixel point in the background image frame space coordinates in the first three-dimensional coordinate system; determining the foreground image frame of the object to be marked and the marking depth information of the object [abstract]. 
Zhang further discloses, In specific embodiment, before the marking object for detecting and marking, the background scene can be modelled, for example, according to the background image frame (including depth information) calculated to the lens centre of the three-dimensional coordinate system (the second three-dimensional coordinate system), and then by detecting the ground background in the image frame, calculating the shot as centre of three-dimensional coordinate system (second three-dimensional coordinate system) to the ground is x-y plane real three-dimensional coordinate (first three-dimension coordinate) of the conversion matrix. may be each pixel point in the background image frame to the real three-dimensional coordinate (first three-dimension 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to occluding background image information from the image data prior to calculating distance information as disclosed by Zhang, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would improve the detection speed and/or accuracy of the overall system.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Elie in view of Le Scouarnec et al. (US 2021/0021758, hereinafter Le Scouarnec).
Regarding claim 18, Elie discloses the method as set forth in claim 12, except, wherein the plenoptic camera includes a controllable birefringent lens, further comprising the step of controlling the birefringent lens to focus light from the plurality of depths of field.
However, Le Scouarnec discloses a system and method for generating high resolution images using a plenoptic camera, which captures images by controlling birefringent medium disposed between a main lens and an array of lenses (abstract, ¶0008, ¶0033, claim 2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Elie, using the teaching of Le Scouarnec to using birefringent lens, and capturing image using the .

Allowable Subject Matter
Claims 1-11 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, Elie discloses a digital imaging system for detecting an object as at least one of a gesture and an obstacle (system of fig. 4), comprising: 
a plenoptic lens system (52, fig. 4) configured to focus light from a field of view for a plurality of depths of field (Plenoptic cameras have a series of focal points that allow the view point within an image to be shifted. Plenoptic cameras are capable of generating a depth map of the field of view of the camera and capturing images. A depth map provides depth estimates for pixels in an image from a reference viewpoint. The depth map is utilized to represent a spatial representation indicating the distance of objects from the camera and the distances between objects within the field of view. An example of using a light-field camera to generate a depth map is disclosed in U.S. Patent Application Publication No. 2015/0049916 by Ciurea et al., the contents of which are hereby incorporated by reference in its entirety. The camera 52 can detect, among other 
an image sensor assembly (Referring to FIG. 2, the plenoptic camera 52 may include a camera module 54 having an array of imagers 56 (i.e. individual cameras) – ¶0018) including a plurality of light sensors configured to output image data (The camera module 54 may include charge collecting sensors that operate by converting the desired electromagnetic frequency into a charge proportional to the intensity of the electromagnetic frequency and the time that the sensor is exposed to the source – ¶0020); and 
a control unit (unit 50, figs. 1, 3, 4) coupled to the image sensor assembly (figs. 1, 3, 4) and configured to calculate distance information of the object in at least one of the plurality of depths of field using the image data (abstract, ¶0017, ¶0029, step 158, 160 of fig. 6, ¶0036-0038), and detect the at least one of a gesture and the obstacle based on the distance information (camera may identify dynamic objects such as moving cars and pedestrians, as well as static objects such as parked car, curbs and light poles – ¶0037. Here objects detected is understood as obstacle. Also see abstract, ¶0029, step 158, 160 of fig. 6, ¶0036-0038).
Elie is not found disclosing plenoptic lens system including a main lens configured to project a plurality of intermediary images each representing one of the plurality of 
However, Vandame (US 20180067237) discloses a plenoptic imaging device, including a main lens (units 450 and 41 combined, fig. 4) configured to project a plurality of intermediary images (plenoptic imaging device is described including a micro-lens array placed between a main lens and a photosensor. The micro-lens array has a plurality of micro-lenses each configured to project a micro-image onto the photosensor, the main lens covering a central field-of-view of the scene according to capture axis – abstract. Since a micro image is projected on the photosensor, it is understood that the source of the micro-image, in front of the micro-lens 20 is the intermediary images. 
For example, after the image acquisition, the point of view, the focus or the depth of field can be modified. Also, from the obtained sampling of the light-field, the scene depth can be estimated from a single snapshot of the camera – ¶0010 ), the image sensor assembly disposed in a spaced relationship with the main lens, and the plenoptic lens system including an intermediate microlens array disposed between the 
However, Vandame is not found disclosing the limitation of, project a plurality of intermediary images each representing one of the plurality of depths of field. Vandame rather discloses each facet being configured to angularly rotated the capture axis with respect to the main optical axis so as to capture a rotated field-of-view from the central field-of-view, and so that the captured rotated field-of-views form an expanded field-of-view covering the central field-of-view. There is no mention of depth of field of the intermediary images being variable, i.e. each representing one of the plurality of depths of field.
Regarding claim 20, 
Prior arts of record taken alone or in combination fail to reasonably disclose or suggest, 
An optical device for detecting at least one of a gesture and an obstacle, comprising: 
project a plurality of intermediary images each representing one of the depths of field (also see reasons of allowance of claim 1 as well due to relevance).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 19, 
Prior arts of record taken alone or in combination fail to reasonably disclose or suggest 
wherein the main lens is configured for focusing light from the field of view for a plurality of depths of field and projecting a plurality of intermediary images representative of a plurality of portions of the field of view at the plurality of depths of field using the main lens (also see reasons of allowance of claim 1 also due to relevance).
.

Conclusion
The prior and/or pertinent art(s) made of record and not relied upon is considered pertinent to applicant's disclosure, are –

Kido et al. (2021/0291859), Karafin et al. (2020/0290513), Valois et al. (2020/0142422), Tea Houten (2019/0391592), Taylor et al. (9,809,168), Elie et al. (2019/0028966) – who disclose different vehicular pleoptic sensors used to detect objects and other functionalities. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467. The examiner can normally be reached M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHBAZ NAZRUL/Primary Examiner, Art Unit 2697